COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
2-06-015-CV
 
 
BRIAN DANIEL AUSTIN, EDNA                                             APPELLANTS
MARY MALLOUF MALLICK, AND

FRED MALLICK
 
                                                   V.
 
RURAL/METRO OF NORTH                                                       APPELLEE
TEXAS, L.P. INDIVIDUALLY 
AND D/B/A RURAL/METRO 
AMBULANCE AND RURAL/METRO

CORPORATION
 
                                              ------------
 
            FROM THE 96TH
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




        Appellants
Brian Daniel Austin, Edna Mary Mallouf Mallick, and Fred Mallick are attempting
to appeal the trial court's order granting summary judgment in favor of
appellee Rural/Metro of North Texas, L.P. 
Because this order is not appealable, we will dismiss the appeal for
want of jurisdiction. On January 19, 2006,
we notified appellants of our concern that this court lacked jurisdiction over
their appeal because the order is a partial summary judgment that does not
dispose of all parties in the case and does not appear to be a final,
appealable interlocutory order.  See
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 192-93 (Tex. 2001).  Additionally, we informed appellants that the
trial court had confirmed that no severance order has been signed severing
their case against Rural/Metro of North Texas, L.P. from the remainder of the
case pending in the trial court.  We also
informed appellants that their appeal was subject to dismissal unless they or
any party desiring to continue the appeal filed a response with this court
showing grounds for continuing the appeal. 
See Tex. R. App. P.
42.3(a).  We have not received any
response.
Because there is no final judgment or appealable
interlocutory order, we dismiss this case for want of jurisdiction.  See Tex.
R. App. P. 42.3(a), 43.2(f).
 
PER
CURIAM
 
PANEL D:   WALKER, J.; CAYCE, C.J.; and MCCOY, J.
 
DELIVERED: March 2, 2006




[1]See Tex. R. App. P. 47.4.